Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 1/19/2021 has been entered.  An action on the RCE follows.

Summary of claims
 
 3.	Claims 1, 3-15 are pending, 
	Claim 2 was previously cancelled,
	Claims 1, 8, 9 are amended,
	Claims 10-15 are newly added,
	Claim 1 is independent claim,
           Claims 1, 3-15 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 1/19/2021, with respect to the rejection(s) of claim(s) 1, 3-15 under 103 have been fully considered and but are moot in light of new ground of rejections due to claim amendment(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1, 3-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuo Yamano et al (US Publication 20150040070 A1, hereinafter Yamano), and in view of Randal Marsden et al (US Publication 20190369870 A1, hereinafter Marsden), and JerI Ellsworth et al (US Publication 20140267046 A1, hereinafter Ellsworth).

As for independent claim 1, Yamano discloses: An input apparatus (Abstract, detecting touch input from a manipulation by a user of the operation surface and mapping to a graphical user interface area of a display device), comprising: a touchpad (Fig. 1 and Fig. 7 and [0049], the terminal 10 is a tablet terminal such as a smart phone or the like or a remote commander which performs remote operation on an electronic device); a display (Fig. 1 and Fig. 7 and [0049], the terminal 10 functions as the remote commander which performs the remote operation on the TV 20); and a processor ([0330], the program may be processed by a single computer (e.g., processor)) configured to display a graphical user interface (GUI) on the display according to input from the touchpad, the GUI including a plurality of selectable objects (Fig. 7, [0014], display an On Screen Keyboard (OSK) having keys and predictive candidate to select according to input from the terminal 10), wherein the processor is configured to when an operating body touches the touchpad, display a pointer on the display corresponding to a position at which the operating body touches the touchpad ([0007], a pointer is moved according to a relative position which is touched on the operation surface with reference to a position on the operation surface at which a touch is started; Fig. 6, detect correspondence point on display screen corresponding to touch point (point on operation surface touched by user) recognized from operation information based on result of mapping, display symbol image (pointer) at correspondence point), when the operating body moves, while keeping in contact with the touchpad, display the pointer on the display such that the pointer moves on the display in response to movement of the operating body on the touchpad ([0092], when the user moves a finger which touches on the operation surface while touching on the operation surface, the pointer moves according to the movement of the finger of the user), when the pointer moves, while the operating body keeps in contact with the touchpad, such that a predetermined reference point on the pointer is located on a first selectable object among the plurality of selectable objects in response to the movement of the operating body on the touchpad ([0092], when the user moves a finger which touches on the operation surface while touching on the operation surface, the pointer moves according to the movement of the finger of the user), avoid highlighting the first selectable object when the predetermined reference point stays on the first selectable object for a period shorter than a predetermined stay period, or when an amount of movement per unit time of the pointer is greater than a predetermined amount of movement ([0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold , and when the pointer moves, while the operating body keeps in contact with the touchpad, such that the predetermined reference point is moved from the first selectable object to a second selectable object among the plurality of selectable objects, which is different from the first selectable object ([0092], when the user moves a finger which touches on the operation surface while touching on the operation surface, the pointer moves according to the movement of the finger of the user), in response to the movement of the operating body on the touchpad, highlight the second selectable object ([0349], the first focus and the second focus each comprise a highlighting of a respective associated key of an on-screen keyboard displayed within the GUI area of the display device) when the predetermined reference point stays on the second selectable object for the period longer than or equal to the predetermined stay period, and the amount of movement per unit time of the pointer is less than or equal to the predetermined amount of movement ([0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold value; if the pressing power is not greater than a predetermined threshold value, not select the object; Yamano makes determination based on pressing power; see Marsden for making determination based on stay period and/or movement).
Yamano discloses determining whether or not an input is valid based on determining the pressing power ([0077]) but does not disclose determining whether or not an input is avoid highlighting the first selectable object ([0189], inadvertent contact with the graphic object is not a valid input, for example, a swipe gesture that sweeps over (moves over too quickly) an icon will not select the icon; [0239], the duration of the contact input is shorter than the extended-contact-duration threshold, the device determines that the contact input is not an extended contact) when the predetermined reference point stays on the first selectable object for a period shorter than a predetermined stay period ([0238], comparing a duration of the contact input with an extended-contact-duration threshold to determine whether the contact input is an extended contact or not), or when an amount of movement per unit time of the pointer is greater than a predetermined amount of movement ([0245], determines whether the contact input satisfies one or more predetermined movement parameters, the one or more predetermined movement parameters include a predetermined moving speed threshold of the cursor, e.g., 5 pixels/second of movement across the touch-sensitive display), highlight the second selectable object when the predetermined reference point stays on the second selectable object for the period longer than or equal to the predetermined stay period ([0238], comparing a duration of the contact input with an extended-contact-duration threshold to determine whether the contact input is an extended contact or not), and the amount of movement per unit time of the pointer is less than or equal to the predetermined amount of movement ([0245], determines whether the contact input satisfies one or more predetermined movement parameters, the one or more predetermined movement with an area of the pointer being displayed larger than an area of each of the plurality of selectable objects, and with each selectable object of the plurality of selectable objects having a portion that is not overlapped by the pointer when the pointer overlaps the selectable object so that the selectable object is included in an area within an outer edge of the pointer (Figs. 5, 6 and 8, for example, the pointer is 
Yamano and Marsden and Ellsworth are in analogous art because they are in the same field of endeavor, manipulating GUI elements based on the detected user input and providing display feedback. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yamano using the teachings of Ellsworth to expressly include displaying a pointer larger than the selectable object. It would provide Yamano’s apparatus with the enhanced capability of allowing user to see the content of the selectable object when the pointer is overlapping at the object. 

claim 2       canceled As for dependent claim 3, the rejection of claim 1 is incorporated. Yamano-Marsden further discloses: the processor is configured to hide the pointer when the operating body is removed from the contact with the touchpad (Marsden: [0016], ceasing to operate once it is determined that movement prior to the lift-off does not satisfy the movement parameter ensures that the operation (selection) is invoked only as long as the user needs it; [0249], the lift-off event occurs and the ghost cursor disappears). 
when the operating body touches the touchpad, the processor is configured to highlight a third selectable object, among the plurality of selectable objects, closest to the position on the display corresponding to the position at which the operating body touches the touchpad (Yamano: [0007], a pointer is moved according to a relative position which is touched on the operation surface with reference to a position on the operation surface at which a touch is started; [0349], the first focus and the second focus each comprise a highlighting of a respective associated key of an on-screen keyboard displayed within the GUI area of the display device). 
As for dependent claim 5, the rejection of claim 1 is incorporated. Yamano-Marsden further discloses: when the operating body is removed from the contact with the touchpad in a state in which the second selectable object is highlighted, the processor is configured to continue highlighting the second selectable object  until a predetermined standby period elapses from removal of the operating body from the contact with the touchpad, and stop highlighting the second selectable object after a lapse of the predetermined standby period (Marsden: [0016], ceasing to operate once it is determined that movement prior to the lift-off does not satisfy the movement parameter ensures that the operation is invoked only as long as the user needs it). 
As for dependent claim 6, the rejection of claim 1 is incorporated. Yamano-Marsden further discloses: when the operating body touches the touchpad again before a lapse of the predetermined standby period from the removal of the operating body from the contact with the touchpad, the processor is configured to display the pointer at a position at which the selectable object is being highlighted (Marsden: [0256]-[0257], the device detects a lift-off event of the contact input, instead of exiting the trackpad mode, the device stays in the trackpad mode and the soft trackpad remains, both the actual cursor and the ghost cursor are preserved at their respective locations when the lift-off event is detected, the device continues to detect whether there is a second contact within a predetermined period of time since detecting the lift-of (e.g., within 0.5 seconds of detecting the lift-off), the predetermined period of time for staying in the trackpad mode can be any suitable time period, such predetermined period of time can also be pre-set by the manufacturer or designer, and later customized by the user using a settings interface on the device). 
As for dependent claim 7, the rejection of claim 1 is incorporated. Yamano-Marsden further discloses: the processor is configured to select the second selectable object when the second selectable object is highlighted (Yamano: [0349], the first focus and the second focus each comprise a highlighting of a respective associated key of an on-screen keyboard displayed within the GUI area of the display device; Marsden: Figs. 5D-1 and 5D-2, highlight “space” and select “space”). 
As for dependent claim 8, the rejection of claim 1 is incorporated. Yamano-Marsden-Ellsworth further discloses: an outer size of the pointer is displayed larger than the plurality of selectable objects (Yamano: Fig. 7, the pointer is same size or larger than . As for dependent claim 9, the rejection of claim 1 is incorporated. Yamano-Marsden-Ellsworth further discloses: each selectable object of the plurality of selectable objects has a portion that is configured to be seen through the pointer when the pointer overlaps the selectable object (Yamano: Fig. 7, the pointer overlaps the key in part and the user still can see part of key; Marsden: Fig. 5A-1, the contact overlaps “e” key and the device displays a preview area that extends from the corresponding key to provide a preview of an entry of the letter “e”; Ellsworth: Figs. 5, 6 and 8, the pointer overlaps the letter Q, the number 7, and the letter Q and the number 7 are seen through the pointer).

As for dependent claim 13, the rejection of claim 1 is incorporated. Yamano-Marsden-Ellsworth further discloses: the processor is configured to, when the pointer moves, while the operating body keeps in contact with the touchpad, such that the predetermined reference point is moved from the first selectable object to the second selectable object among the plurality of selectable objects, which is different from the first selectable object, in response to the movement of the operating body on the touchpad, avoid highlighting the second selectable object when the predetermined reference point stays on the second selectable object for the period shorter than the predetermined stay period, or when the amount of movement per unit time of the pointer is greater than the predetermined amount of movement (Marsden: [0238], comparing a duration of the contact input with an extended-contact-duration threshold to determine whether the contact input is an extended contact or not; [0245], determines whether the contact input satisfies one or more predetermined movement parameters, the one or more predetermined movement parameters include a predetermined moving speed threshold of the cursor, e.g., 5 pixels/second of movement across the touch-sensitive display; Specifically, Marsden discloses inadvertent contact with a graphic object does not select the graphic object, for example, a swipe gesture that sweeps over an icon will not select the icon, that is, Marsden also teaches user’s finger keeps in contact with the touchpad, for example, a swipe gesture, and a “too quick” gesture (e.g., a sweep gesture which does not satisfy the touch input stay time and speed parameter) would be considered as an inadvertent input so that object associated with the inadvertent input won’t be selected).

As for dependent claim 14, the rejection of claim 1 is incorporated. Yamano-Marsden-Ellsworth further discloses: the processor is configured to, after the second selectable object is highlighted and when the pointer moves to a third selectable object among the plurality of selectable objects, avoid switching the highlighting from the second selectable object to the third selectable object unless a predetermined condition is satisfied (Yamano: [0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold value; if the pressing power is not greater than a predetermined threshold value, not select the object; Marsden: [0238], comparing a .

As for dependent claim 15, the rejection of claim 1 is incorporated. Yamano-Marsden-Ellsworth further discloses: the predetermined condition includes the predetermined reference point staying on the third selectable object for the period longer than or equal to the predetermined stay period, and the amount of movement per unit time of the pointer being less than or equal to the predetermined amount of movement Marsden: [0238], comparing a duration of the contact input with an extended-contact-duration threshold to determine whether the contact input is an extended contact or not; [0245], determines whether the contact input satisfies one or more predetermined movement parameters, the one or more predetermined movement parameters include a predetermined moving speed threshold of the cursor, e.g., 5 pixels/second of movement across the touch-sensitive display).

6.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, Marsden and Ellsworth as applied on claim 1, and further in view of Thomas Gruber et al (US Publication 20170263248 A1, hereinafter Gruber).

the processor is configured to refrain from performing a function associated with the second selectable object when highlighted, until receiving an input indicating confirmation after highlighting the second selectable object (Yamano: [0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold value; if the pressing power is not greater than a predetermined threshold value, not select the object; in Yamano, when receiving an input with the pressing power greater than a predetermined threshold value, this input is a confirmation and the function associated with the object is performed; Marsden: [0189], inadvertent contact with the graphic object is not a valid input, for example, a swipe gesture that sweeps over (moves over too quickly) an icon will not select the icon; [0239], the duration of the contact input is shorter than the extended-contact-duration threshold, the device determines that the contact input is not an extended contact; in Marsden, when receiving an input with the movement speed greater than a threshold value, this input is a confirmation and the function associated with the object is performed).  In addition, in another analogous art of manipulating GUI elements based on the detected user input and providing display feedback, Gruber clearly discloses: the processor is configured to refrain from performing a function associated with the second selectable object when highlighted, until receiving an input indicating confirmation after highlighting the second selectable object ([0291], [0292], [0379], device requests a user confirmation before performing a function (e.g., replacing the target text string), when the object is visually highlighted, if device receives a user input indicative of a confirmation by 
Yamano and Marsden and Ellsworth and Gruber are in analogous art because they are in the same field of endeavor, manipulating GUI elements based on the detected user input and providing display feedback. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yamano using the teachings of Gruber to expressly include performing the function associated with the selected object after receiving an input indicating confirmation. It would provide Yamano’s apparatus with the enhanced capability of avoid performing operation when receiving inadvertent input.

As for dependent claim 11, Yamano-Marsden-Gruber disclose the processor is configured to perform a function associated with the second selectable object when highlighted, when accepting the input indicating confirmation after highlighting the second selectable object (Yamano: [0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold value; if the pressing power is not greater than a predetermined threshold value, not select the object; in Yamano, when receiving an input with the pressing power greater than a predetermined threshold value, this input is a confirmation and the function associated with the object is performed; Marsden: [0189], inadvertent contact with the graphic object is not a valid input, for example, a swipe gesture that sweeps over (moves over too quickly) an icon will not select the icon; [0239], the duration of the contact input is shorter than the extended-contact-duration 

As for dependent claim 12, Yamano-Gruber disclose the input indicating confirmation is one of an input having a pressing force greater than a predetermined pressing force and a double-tap input (Yamano: [0077], determining whether or not the pressing operation is performed on a touch point, at which the pressing power is greater than a predetermined threshold value; if the pressing power is not greater than a predetermined threshold value, not select the object; in Yamano, when receiving an input with the pressing power greater than a predetermined threshold value, this input is a confirmation and the function associated with the object is performed; Gruber: [0291], [0292], [0379], device requests a user confirmation before performing a function (e.g., replacing the target text string), when the object is visually highlighted, if device receives a user input indicative of a confirmation by providing a touch input indicative of a confirmation, then device performs the function associated with the selected object; [0084], detecting a finger tap gesture; [0152], detecting a double tap on a displayed object).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171